ORDER GRANTING JOINT MOTION AND STIPULATION FOR VACATING THE COURT’S ORDER AND ENTRY OF JUNE 29, 1992
TINDER, District Judge.
The Pantry, Inc., by counsel, and Stop-N-Go Foods, Inc. and Tri-State Stop-N-Go, Inc., by counsel, have filed herein their Joint Motion and Stipulation for Vacating the Court’s Order and Entry of June 29, 1992.
The Court, having examined same and being advised in the premises, now finds that said Joint Motion and Stipulation should be granted.
IT IS THEREFORE ORDERED that this Court’s June 29, 1992 Entry Granting Plaintiffs Second Motion for Partial Summary *296Judgment, reported as The Pantry, Inc. v. Stop-N-Go Foods, Inc., 796 F.Supp. 1171 (S.D.Ind.1992), is hereby vacated.